Citation Nr: 0703222	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for myositis ossificans 
with an osteochondroma of the right hip, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The veteran had active duty service from June 1972 to June 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In May 2005, the veteran withdrew his request for a 
videoconference Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2007 brief, the veteran's representative 
indicated that the veteran's service-connected myositis 
ossificans with an osteochondroma of the right hip had 
increased in severity and that the veteran had been unable to 
perform any activities without some form of support.  The 
veteran was last examined for compensation purposes in March 
2004 and there are no current medical treatment records 
showing the veteran's level of impairment. 

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  See VAOPGCPREC 11-95 
(1995).  Accordingly, the case must be remanded for further 
development of the medical record under 38 C.F.R. 
§ 3.159(c)(4) to properly assist this veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
present appeal involves the issue of an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  Thus, upon remand, updated notice of 
the veteran's rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA) must be provided. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected myositis 
ossificans with an osteochondroma of the 
right hip.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disability under 38 C.F.R. § 4.71a, Code 
5255, to include whether there is 
fracture of surgical or anatomical neck 
or shaft.  The examiner should 
specifically comment on the veteran's 
functional impairment, if any, caused by 
the right hip disability.  All opinions 
expressed must be supported by complete 
rationale.

3.  After completion of the above and any 
other development deemed necessary, the 
case should be reviewed based on the 
expanded record.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



